Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: in the paragraph [0030], “0 < T2 / T1 ≤ 0.5”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4, the “by 0 ≤ T2 / T1 ≤ 0.5 is satisfied” is unclear because when T2 / T1 is 0, T2 should be zero, which means second impurity layers do not exist. Therefore, the limitation makes the claim be indefinite.
Examiner recommends amending the limitations as “0 < T2 / T1 ≤ 0.5”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert (US 4714685).

Regarding claim 1. Fig 16 of Schubert discloses A semiconductor device comprising:
a channel portion (the region under the gate 16);
a gate electrode 16 disposed opposite the channel portion via a gate insulating film 14; and
source/drain regions (the regions left and right sides of the gate) disposed at both edges of the channel portion,
wherein the source/drain regions include semiconductor layers 25a/25b (col 5, lines 55) that have a first conductivity type (N type) and that are formed inside recessed portions 12a/12b (see also Fig 5 for recessed portions) disposed on a base body 10, and
impurity layers 21 having a second conductivity type (P type) different from the first conductivity type are formed between the base body and bottom portions of the semiconductor layers (Fig 16).

Regarding claim 2. Schubert discloses The semiconductor device according to claim 1,
wherein the channel portion includes a partial region (Fig 16: the region under 25a/25b and above 21, where the 24 is occupied) of the base body, and
a cross-sectional shape of each of side faces of the channel portion that are opposite to side faces of the semiconductor layers has a recessed shape (see the 24 which is located in the recessed region).

Regarding claim 3. Schubert discloses The semiconductor device according to claim 1,
wherein the channel portion includes a partial region (Fig 16: the region under 25a/25b and above 21, where the 24 is occupied) of the base body, and no impurity layer is formed between the partial region of the base body that constitutes the channel portion and the semiconductor layer (Fig 16: the impurity layers 21 is not located in the partial region).

Regarding claim 7. Schubert discloses The semiconductor device according to claim 1, having a Fin structure (Fig 16; see also Fig 19 which has fin shape mesa).

Regarding claim 10. Schubert discloses A manufacturing method for a semiconductor device, the semiconductor device including
a channel portion (Fig 5: under the gate 16),
a gate electrode 16 disposed opposite the channel portion via a gate insulating film 14 (Fig 5), and
source/drain regions (Fig 15: the regions left and right sides of the gate) disposed at both edges of the channel portion, the method comprising the steps of:
subsequent to forming the channel portion, forming the gate electrode disposed opposite the channel portion via the gate insulating film (Fig 2- Fig 4);
subsequently, partially removing regions of a base body 10 in which the source/drain regions are to be formed (Fig 5/Fig 19; col 4, lines 21-28), in a thickness direction, to obtain source/drain region formation planned regions (Fig 5);
subsequently, forming, in the source/drain region formation planned regions, impurity layers 21 having a second conductivity type (Fig 6: P-type); and
subsequently, forming, on the impurity layers, the source/drain regions including semiconductor layers 25a/25b having a first conductivity type (N-type) different from the second conductivity type (Fig 12).

Regarding claim 11. Schubert discloses The manufacturing method for the semiconductor device, according to claim 10,
wherein the channel portion includes a partial region of the base body, and
partial removal of the regions of the base body in which the source/drain regions are to be formed is performed in the thickness direction, such that a cross-sectional shape of each of side faces of the channel portion that are opposite to the source/drain region formation planned regions forms a recessed shape (Fig 5).

Regarding claim 12. Schubert discloses The manufacturing method for the semiconductor device, according to claim 10,
wherein the channel portion includes a partial region of the base body, and
subsequent to the partial removal of the regions of the base body in which the source/drain regions are to be formed, in the thickness direction, offset spacers 24 are formed on the obtained source/drain region formation planned regions and side faces of the channel portion to form the impurity layers via the offset spacers (Fig 9), and subsequently the offset spacers are removed (Fig 11).

Regarding claim 13. Schubert discloses The manufacturing method for the semiconductor device, according to claim 10, wherein the formation of the semiconductor layers on the impurity layers is based on an epitaxial growth method (col 5, lines 48-55).

Regarding claim 14. Schubert discloses The manufacturing method for the semiconductor device, according to claim 10, wherein the impurity layers are formed in the source/drain region formation planned regions on a basis of an ion implantation method (col 4, lines 51-52). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 4714685) in view of Shimamune (US 20060138398).

Regarding claim 4. Schubert discloses The semiconductor device according to claim 1 except wherein second impurity layers are formed between the partial region of the base body that constitutes the channel portion and the semiconductor layer, and when an average thickness of the impurity layers is denoted by T1 and an average thickness of the second impurity layers is denoted by T2, an inequality represented by 0 ≤ T2 / T1 ≤ 0.5 is satisfied.
However, Fig 9 of Shimamune discloses wherein second impurity layers 11a/11b are formed between the partial region of the base body that constitutes the channel portion and the semiconductor layer 11, and when an average thickness (Fig 6, [0103]: y1 - y2 is close T1, thus T1 = 10 - 60 nm) of the impurity layers 11S/11D is denoted by T1,  and an average thickness (Fig 6, [0103]: y2 is close to T2 = 10 – 60 nm) of the second impurity layers is denoted by T2, an inequality represented by 0 ≤ T2 / T1 ≤ 0.5 is satisfied. Thus, Shimamune discloses an overlapped range. The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schubert’s device structure to have the Shimamune’s device structure for the purpose of providing reduced junction leakage and reduced junction capacitance. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 4714685) in view of Rengarajan (US 6194278: provided by the IDS dated 5/11/2021).

Regarding claim 5. Schubert discloses The semiconductor device according to claim 1 except wherein an impurity concentration C1 of the impurity layers is higher than an impurity concentration C2 of the semiconductor layers.
However, Rengarajan discloses an impurity concentration C1 (col 6, lines 44-47: 2.5x1013 atoms/cm2) of the impurity layers 112 is higher than an impurity concentration C2 of the semiconductor layers 134/136 (col 6, line 57: 4x1013 atoms/cm2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schubert’s device structure to have the Rengarajan’s device structure for the purpose of providing reduced junction leakage and reduced junction capacitance (col 6, lines 59-64). 

Regarding claim 6. Schubert discloses The semiconductor device according to claim 1 except wherein, when an impurity concentration of the impurity layer is denoted by C1 and an impurity concentration of the semiconductor layers is denoted by C2, an inequality represented by 0.1 ≤ C2 / C1 ≤ 10 is satisfied.
However, Rengarajan discloses an impurity concentration of the impurity layer is denoted by C1 and an impurity concentration of the semiconductor layers is denoted by C2, an inequality represented by 0.1 ≤ C2 / C1 ≤ 10 is satisfied ((col 6, lines 44-47; col 6, line 57: 2.5/4 = 0.625).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schubert’s device structure to have the Rengarajan’s device structure for the purpose of providing reduced junction leakage and reduced junction capacitance (col 6, lines 59-64). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 4714685) in view of Glass (US 20130264639: provided by the IDS dated 5/11/2021).

Regarding claim 8. Schubert discloses The semiconductor device according to claim 1 except having a nano-wire structure or a nano-sheet structure.
However, Glass discloses a nano-wire structure or a nano-sheet structure [0026]/[0051].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schubert’s device structure to have the Glass’s device structure for the purpose of providing enhanced carrier conductivity.  

Regarding claim 9. Schubert in view of Glass The semiconductor device according to claim 8, Glass further discloses wherein the gate electrode 440 is formed so as to extend from a top face of the channel portion to side faces of the channel portion, and further to a bottom face of the channel portion (Fig 5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826